DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Schmitt on 05/13/2022.

The application has been amended as follows and all other claims remain unchanged as filed by applicant on 03/22/2022. 

24. (Currently Amended) A repaired electrical connection structure, comprising: 
	a substrate comprising a first contact pad and a second contact pad; 
	a first adhesive layer disposed over and in contact with at least a first portion of the substrate, wherein the first portion is adjacent to, on, or adjacent to and on the first contact pad; 
	a first component disposed in alignment with, and electrically connected to, the first contact pad, wherein the first adhesive layer contacts at least a portion of the first component between the first component and the substrate; 
	a second adhesive layer disposed over and in contact with at least a second portion of the substrate, wherein the second portion is adjacent to, on, or adjacent to and on the second contact pad; and 
	a second component disposed in alignment with, and electrically connected to, the second contact pad, wherein the second adhesive layer contacts at least a portion of the second component between the second component and the substrate and the second adhesive layer is disposed at least partially over the first component and not disposed over the second component, 
	wherein the first component and the second component are designed to be functionally identical and the first component is a faulty component, and 
	wherein the first component and the second component do not overlap one another in a direction perpendicular to a surface of the substrate on which the first and the second component are disposed.

44. (New) The repaired electrical connection structure of claim 24, wherein the second adhesive layer comprises a thermally curable, or thermally cured, resin.
.

Allowable Subject Matter

Claims 24-32, 35-42 and 44 are allowed.

The following is an examiner’s statement of reasons for allowance:

After completing a thorough search of independent claim 24, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a repaired electrical connection structure, comprising: a first component disposed in alignment with the first contact pad, wherein the first adhesive layer contacts at least a portion of the first component between the first component and the substrate; a second component disposed in alignment with, the second contact pad, wherein the second adhesive layer contacts at least a portion of the second component between the second component and the substrate and the second adhesive layer is disposed at least partially over the first component and not disposed over the second component, wherein the first component and the second component do not overlap one another in a direction perpendicular to a surface of the substrate on which the first and the second component are disposed in combination with the rest of the limitations of the claim.

The closest prior arts on record are Cok (US-20170186740-A1), Tran (US-20060154390-A1), Zou (US-20180069149-A1), Gaynes (US-20160042979-A1) and Guo (US 20190172761 A1). However none of the existing prior arts on record teaches nor would be obvious to add such an element with and obvious motivation or breaking the functionality of the device.

Claims 25-32, 35-42 and 44  are also allowed being dependent on allowable claim 24.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments, see page 7, filed 03/22/2022, with respect to claim 24 have been fully considered and are persuasive.  The rejection of claims 24-32, 35-42 and 44 has been withdrawn. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897